PER CURIAM.
Appellant seeks reversal of the trial court’s final judgment awarding appellee $2,000.00 as its prorata share of an insurance claim resulting from an automobile accident involving an uninsured motorist.
We have carefully reviewed the record on appeal, the briefs filed herein and oral argument of able counsel. Upon our consideration thereof, we are of the opinion that appellant has failed to demonstrate reversible error in the judgment appealed herein and the same is therefore affirmed upon the authority of Allstate Insurance Company v. Dairyland Insurance Company, Supreme Court of Florida, 271 So.2d 457, opinion filed November 29, 1972.
Affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.